





























AMENDMENT NO. 2




TO




SENIOR SECURED REVOLVING CREDIT FACILITY AGREEMENTIN THE AMOUNT OF US$15,000,000




BY AND AMONG




MEDYTOX SOLUTIONS, INC.,as Borrower,




MEDYTOX MEDICAL MARKETING & SALES, INC.,MEDYTOX DIAGNOSTICS, INC., andPB
LABORATORIES, LLCas Joint and Several Guarantors,




AND




TCA GLOBAL CREDIT MASTER FUND, LP,as Lender
















October 31, 2012








{25398566;2}0







AMENDMENT NO. 2 TO

SENIOR SECURED REVOLVING CREDIT FACILITY AGREEMENT




THIS AMENDMENT NO. 2 TO SENIOR SECURED REVOLVING CREDIT FACILITY AGREEMENT (this
“Amendment”) is made as of the 31st day of October, 2012, by and among (i)
MEDYTOX SOLUTIONS, INC., a corporation incorporated under the laws of the State
of Nevada (the “Borrower”), (ii) MEDYTOX MEDICAL MARKETING & SALES, INC., a
corporation incorporated under the laws of the State of Florida, MEDYTOX
DIAGNOSTICS, INC., a corporation incorporated under the laws of the State of
Florida, and PB LABORATORIES, LLC, a limited liability company organized and
existing under the laws of the State of Florida, as joint and several guarantors
(each a “Guarantor” and collectively the “Guarantors” and together with
Borrower, the “Credit Parties”) and (iii) TCA GLOBAL CREDIT MASTER FUND, LP, a
limited partnership organized and existing under the laws of the Cayman Islands
(the “Lender”).

WITNESSETH

WHEREAS, the Credit Parties and the Lender have entered into that certain senior
secured revolving credit facility agreement, dated as of April 30, 2012 (the
“Credit Agreement”), pursuant to which the Lender agreed to make available to
the Borrower a secured revolving loan in the amount of Four Million United
States Dollars (US$4,000,000), subject to the terms and conditions therein
contained, and of this amount, the Lender made an initial principal advance of
Five Hundred Fifty Thousand United States Dollars (US$550,000) to the Borrower;

WHEREAS, the Credit Parties have entered into that certain amendment no. 1 to
the Credit Agreement, dated as of July 31, 2012 (“Amendment No. 1”), pursuant to
which the Lender advanced an additional principal amount of Five Hundred Twenty
Five Thousand United States Dollars (US$525,000) to the Borrower;

WHEREAS, as of the date hereof, a total aggregate principal amount of One
Million Seventy Five Thousand United States Dollars (US$1,075,000) of principal
plus applicable interest are outstanding;

WHEREAS, in connection with this Amendment, the Borrower has requested and the
Lender has agreed to advance an additional principal amount of Six Hundred Fifty
Thousand United States Dollars (US$650,000) to the Borrower; and

WHEREAS, the parties to this Amendment desire to further amend the Credit
Agreement, as previously amended by Amendment No. 1 (as previously amended
thereby, the “Amended Credit Agreement”), as set forth herein.

NOW, THEREFORE, in consideration of the premises set forth above, the covenants
and agreements hereinafter set forth, and other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties hereto
agree as follows:

1. Defined Terms.  Unless otherwise defined herein, the capitalized terms used
herein shall have the meanings assigned to such terms in the Amended Credit
Agreement.

 





1







2. Amendment of the Amended Credit Agreement.  Subject to the terms and
conditions of this Amendment, the Amended Credit Agreement is hereby further
amended and supplemented as follows:

(a)

all references to the “Senior Secured Revolving Credit Facility Agreement” or
the “Agreement” contained in the Amended Credit Agreement shall be deemed to
refer to the Amended Credit Agreement as further amended hereby;

(b)

The definition of “Revolving Loan Commitment” shall be deleted in its entirety
and shall be replaced with the following:

“Revolving Loan Commitment” shall mean One Million Seven Hundred Twenty Five
Thousand and No/100 United States Dollars (US$1,725,000), and in the event
Borrower requests and Lender agrees to increase the Revolving Loan Commitment
pursuant to Section 2.1(b), such aggregate additional amount up to Fifteen
Million and No/100 United States Dollars ($15,000,000).

(c)

Section 2.1(b) shall be deleted in its entirety and shall be replaced with the
following:

Increase to Revolving Loan Commitment.  Borrower may request and the Lender may,
in its sole and absolute discretion (employing substantially the same analysis
and metrics the Lender used when determining to originally extend credit
hereunder), agree to increase the Revolving Loan Commitment to such additional
amounts and at such times as may be determined by the Lender in its sole
discretion, up to an amount not to exceed Fifteen Million and No/100 United
States Dollars (US$15,000,000); and Lender, in its sole discretion, may, but in
any event, is not required to, make available such additional Revolving Loan
Commitment increases to Borrower provided the following conditions have been
satisfied, in Lender’s sole and absolute discretion: (i) no Event of Default
shall have occurred and be continuing or result from the applicable increase of
the Revolving Loan Commitment; (ii) Borrower shall have executed and delivered a
new or revised Revolving Note; (iii) after giving effect to such increase, the
amount of the aggregate outstanding principal balance of all Revolving Loans
shall not be in excess of the Revolving Loan Availability; and (iv) Lender shall
have reviewed and accepted the amount and type of Accounts that are to be
Eligible Accounts.

(d)

Section 9.1 shall be amended by deleting the word "and" at the end of clause
(i), adding ";and" at the end of clause (j) and adding the following:

(k) Funded Indebtedness represented by the Secured Promissory Note dated October
31, 2012, payable by Medytox Diagnostics, Inc., in favor of MaryluVillasenor
Hall in the amount of $150,000.

(e)





2







Section 9.3 shall be amended by deleting the word "or" at the end of clause (f),
adding "; or" at the end of clause (g) and adding the following:

(h) The 49.5% ownership interest in PB Laboratories, LLC purchased by Medytox
Diagnostics, Inc. from MaryluVillasenor Hall pursuant to the Membership Interest
Purchase Agreement, dated as of October 31, 2012.

(f)

Section 10.19 shall be deleted in its entirety and shall be replaced with the
following:

In the event that the Borrower files a registration statement with respect to
its Common Stock with the SEC (other than a registration statement on Form S-4
or S-8 or any successor form thereto) after the Closing Date but before the
Lender sells all the Commitment Shares, Second Tranche Commitment Shares or the
Third Tranche Commitment Shares, the Commitment Shares, Second Tranche
Commitment Shares and the Third Tranche Commitment Shares held by the Lender at
such time of filing such registration statement shall be registered pursuant to
such registration statement.

(g)

Section 10.21 shall be amended by deleting the word "and" at the end of clause
(i), adding "; and" at the end of clause (ii) and adding the following:

(iii) any Subsidiary which is formed or acquired or otherwise becomes a
Subsidiary of the Borrower following the date hereof, within ten (10) Business
Days of such event, to become an additional Credit Party hereto, including, but
not limited to, causing such party to execute counterparts to this Agreement and
to execute a Guarantee Agreement and a Security Agreement in the forms attached
hereto as Exhibit D and Exhibit G-2.

3. Use of Proceeds.  Notwithstanding anything which may be contained in the
Amended Credit Agreement to the contrary, the $650,000 advance being made in
connection with this Amendment shall be used in accordance with management’s
discretion.

4. Renewal of Revolving Loan.  Pursuant to Section 2.3 of the Amended Credit
Agreement, by its execution hereof, the Borrower hereby provides written notice
to Lender of Borrower’s election to renew the Revolving Loan Commitment and
extend the Revolving Loan Maturity Date for an additional six (6) month period
commencing on the date hereof and terminating on September 3, 2013 (subject to
the terms and conditions of the Amended Credit Agreement, as amended hereby)
and, by its execution hereof, the Lender hereby consents and agrees to such
renewal and extension.

5. Cancellation of Existing Promissory Note.  By the Credit Parties’ execution
and delivery to the Lender of the Amended and Restated Promissory Note (as
hereinafter defined), that certain amended and restated promissory note
originally issued by the Borrower in favor of the Lender, dated July 31, 2012,
in the original principal amount of One





3







Million One Hundred Thousand United States Dollars (US$1,100,000) shall be
hereby immediately and irrevocably cancelled without further action on the part
of the Lender or the Credit Parties.

6. Representations and Warranties of the Credit Parties.  The Credit Parties
each represent and warrant to the Lender that immediately after giving effect to
this Amendment, the representations and warranties of each Credit Party set
forth in the Amended Credit Agreement, as amended hereby, are true and correct
in all material respects and no Default or Event of Default shall have occurred
and be continuing.  In addition, the Credit Parties hereby make the same
representations and warranties to the Lender as those provided in Section 7 of
the Amended Credit Agreement with regard to the Third Tranche Commitment Shares
(as hereafter defined), in addition to the representations and warranties
pertaining to the Commitment Shares, the Second Tranche Commitment Shares and
the Revolving Notes.

7. Representations and Warranties of Lender.  Lender hereby makes the same
representations and warranties to the Credit Parties as those provided in
Section 8 of the Amended Credit Agreement with regard to the Third Tranche
Commitment Shares in addition to the representations and warranties pertaining
to the Commitment Shares, the Second Tranche Commitment Shares and the Revolving
Notes.

8. No Defaults.  Each Credit Party hereby represents and warrants that as of the
date hereof there exists no Event of Default or any condition which, with the
giving of notice or passage of time, or both, would constitute an Event of
Default.

9. Covenants.  Each Credit Party hereby reaffirms that each has duly performed
and observed the covenants and undertakings set forth in the Amended Credit
Agreement and each Loan Document, and each covenants and undertakes to continue
to duly perform and observe such covenants and undertakings, as amended hereby,
so long as the Amended Credit Agreement, as amended hereby, shall remain in
effect.

10. No Other Amendment.  All other terms and conditions of the Amended Credit
Agreement shall remain in full force and effect and the Amended Credit Agreement
shall be read and construed as if the terms of this Amendment were included
therein by way of addition or substitution, as the case may be.

11. Third Tranche Commitment Shares.  The Borrower hereby agrees to pay to the
Lender, on the date hereof, a fee for corporate advisory and investment banking
services by issuing to the Lender that number of shares of the Borrower’s common
stock (the “Third Tranche Commitment Shares”) equal to a dollar amount of Twenty
Five Thousand United States Dollars (US$25,000) (the “Third Tranche Share
Value”).  It is hereby agreed that, as of the date hereof, the Third Tranche
Share Value shall be fully satisfied by the delivery of Ten Thousand (10,000)
shares of the Borrower’s common stock to the Lender.  The Borrower shall
instruct its transfer agent to issue certificates representing the Third Tranche
Commitment Shares issuable to the Lender immediately upon the Borrower’s
execution of this Amendment, and shall cause its transfer agent to deliver such
certificates to the Lender within three (3) Business Days of the date hereof.
 In the event such certificates representing the Third Tranche Commitment Shares
issuable hereunder shall not be delivered to the Lender within said three (3)
Business Day period, the Borrower shall be in immediate default under this
Amendment, the Amended Credit Agreement and the Loan Documents.  The Third
Tranche Commitment Shares, when issued,





4







shall be deemed to be validly issued, fully paid, and non-assessable shares of
the Borrower’s common stock.  The Third Tranche Commitment Shares are and shall
be deemed fully earned in connection with the corporate advisory and investment
banking services provided by the Lender to the Borrower as of the date hereof.  

12. Adjustment to Third Tranche Commitment Shares.  It is the intention of the
Lender and the Borrower that by the Twelve Month Valuation Date the Lender shall
have generated net proceeds from the sale of the Third Tranche Commitment Shares
equal to the Third Tranche Share Value.  The Lender shall have the right to sell
the Third Tranche Commitment Shares at any time in accordance with applicable
securities laws, but in any event, not during the six (6) month period following
the execution of this Amendment (the “Third Tranche Anti-Dilution Period”),
providedthat Lender agrees to use its good faith efforts to sell the Third
Tranche Commitment Shares after the applicable restrictive holding period
applicable thereto has expired (and provided the restrictive legends thereon
have been removed and the Third Tranche Commitment Shares are otherwise freely
tradable), in such amounts as reasonably practicable given then existing market
conditions, in Lender’s discretion, with the intention of selling the Third
Tranche Commitment Shares as soon as reasonably practicable following the
expiration of the restricted holding period and removal of restrictive legends
on such Third Tranche Commitment Shares.  At any time the Lender may elect after
the Twelve Month Valuation Date (or prior to such Twelve Month Valuation Date,
if Lender has sold all Third Tranche Commitment Shares prior to such Twelve
Month Valuation Date), the Lender may deliver to the Borrower a Sale
Reconciliation.  If, as of the date of the delivery by Lender of the Sale
Reconciliation, the Lender has not realized net proceeds from the sale of such
Third Tranche Commitment Shares equal to at least the Third Tranche Share Value,
as shown on the Sale Reconciliation, then the Borrower shall immediately take
all required action necessary or required in order to cause the issuance of
additional shares of Common Stock to the Lender in an amount sufficient such
that, when sold and the net proceeds thereof are added to the net proceeds from
the sale of any of the previously issued and sold Third Tranche Commitment
Shares, the Lender shall have received total net funds equal to the Third
Tranche Share Value.  If additional shares of Common Stock are issued pursuant
to the immediately preceding sentence, and after the sale of such additional
issued shares of Common Stock, the Lender still has not received net proceeds
equal to at least the Third Tranche Share Value, then the Borrower shall again
be required to immediately take all required action necessary or required in
order to cause the issuance of additional shares of Common Stock to the Lender
as contemplated above, and such additional issuances shall continue until the
Lender has received net proceeds from the sale of such Common Stock equal to the
Third Tranche Share Value.  In the event the Lender receives net proceeds from
the sale of Third Tranche Commitment Shares equal to the Third Tranche Share
Value, and the Lender still has Third Tranche Commitment Shares remaining to be
sold, the Lender shall return all such remaining Third Tranche Commitment Shares
to the Borrower.  In the event additional Common Stock is required to be issued
as outlined above, the Borrower shall instruct its transfer agent to issue
certificates representing such additional shares of Common Stock to the Lender
immediately subsequent to the Lender’s notification to the Company that
additional shares of Common Stock are issuable hereunder, and the Borrower shall
in any event cause its transfer agent to deliver such certificates to Lender
within three (3) Business Days following the date Lender notifies the Borrower
that additional shares of Common Stock are to be issued hereunder.  In the event
such certificates representing such additional shares of Common Stock issuable
hereunder shall not be delivered to the Lender within said three (3) Business
Day period, same shall be an immediate default under this Amendment, the Amended
Credit Agreement and the Loan Documents.  Notwithstanding





5







anything contained herein to the contrary, at any time during the Third Tranche
Anti-Dilution Period, but not thereafter (unless agreed by the Lender), the
Borrower shall have the right, at any time during such period, to redeem any
Third Tranche Commitment Shares then in the Lender's possession for an amount
payable by the Borrower to the Lender in United States funds equal to the Third
Tranche Share Value, less any net cash proceeds received by the Lender from any
previous sales of Third Tranche Commitment Shares.  Notwithstanding anything
which may be contained hereto to the contrary, at such time as the Third Tranche
Commitment Shares are able to be sold in accordance with applicable securities
laws and after the Third Tranche Anti-Dilution Period, the Borrower shall take
all actions necessary or advisable to remove the restrictive legend from the
share certificate(s) representing the Third Tranche Commitment Shares upon
receipt of documentation from the Lender necessary to accomplish such removal.
 Notwithstanding anything contained herein to the contrary, commencing
immediately after the Borrower has redeemed all of the Commitment Shares and the
Second Tranche Commitment Shares pursuant to Section 10.18 of the Amended Credit
Agreement, and continuing each week thereafter, each week the Borrower shall
redeem certain of the Third Tranche Commitment Shares then in the Lender’s
possession equal to Two Thousand Five Hundred United States Dollars (US$2,500)
per week.  Upon Lender’s receipt of such cash payment to redeem any Third
Tranche Commitment Shares in accordance with this Section 11, the Lender shall
return such amount of the Third Tranche Commitment Shares equal to the
applicable fractional portion of the Third Tranche Share Value.  Final
determination of the amount of Third Tranche Commitment Shares to be returned to
the Borrower upon payment pursuant to this Section shall be determined by the
Lender in its sole and absolute discretion.

13. Fees and Expenses.  The Borrower agrees to pay to the Lender, upon the
execution hereof, (i) a commitment fee equal to Twenty Six Thousand United
States Dollars (US$26,000), (ii) a legal fee equal to Two Thousand Five Hundred
United States Dollars (US$2,500), (iii) a due diligence fee equal to Two
Thousand Five Hundred United States Dollars (US$2,500), (iv) an asset monitoring
fee equal to Two Thousand Five Hundred United States Dollars ($2,500), and (v)
all costs and expenses of the Lender and Lender’s counsel in connection with the
preparation and execution of this Amendment, including, but not limited to,
documentary stamp tax fees.

14. Conditions Precedent.  The effectiveness of this Amendment shall be
expressly subject to the following conditions precedent:

(a)

Amendment.  Each Credit Party shall have executed and delivered to the Lender
this Amendment;

(b)

Amended and Restated Promissory Note.  The Borrower shall have executed and
delivered to the Lender an original amended and restated promissory note in the
principal amount of One Million Seven Hundred Twenty Five Thousand and No/100
United States Dollars (US$1,725,000), dated as of the date of this Amendment, in
the form attached hereto as Exhibit A;

(c)

Borrowing Base Certificate.  The Borrower shall have executed and delivered to
the Lender a borrowing base certificate, dated as of the date of this Amendment,
substantially in the form attached to the Credit Agreement as Exhibit A;

(d)





6





Closing Statement.  The Borrower shall have executed and delivered to the Lender
a closing statement in form and substance satisfactory to the Lender;

(e)

Corporate Documents.  The Lender shall have received such evidence as it may
require as to the authority of the officers or attorneys-in-fact executing this
Amendment and such other corporate documents it may request, including, but not
limited to, a unanimous written consent of the board of directors or managers
and an officer’s certificate of each Credit Party, in form and substance
satisfactory to the Lender in its sole discretion;

(f)

Opinion of Counsel.  The Lender shall have received a customary opinion of the
Credit Parties’ counsel, in form and substance satisfactory to the Lender in its
sole discretion;

(g)

Search Results.  The Lender shall have received copies of UCC search reports
dated such a date as is reasonably acceptable to Lender, listing all effective
financing statements which name the Credit Parties and/or their subsidiaries,
under their present name and any previous names, as debtors, together with
copies of such financing statements;

(h)

Certificate of Good Standing.  The Lender shall have received a Certificate of
Good Standing from the Secretary of State of the state of organization of each
Credit Party, and each subsidiary thereof, evidencing the good standing thereof;

(i)

Fees Paid.  The Lender or its counsel shall have received payment in full of all
fees and expenses due under this Amendment; and

(j)

No Event of Default.  The Lender shall be satisfied, and shall have received a
certificate signed by a duly authorized officer of each Credit Party, dated as
of the date hereof, that (i) no Event of Default or event which, with the
passage of time, giving of notice or both would become an Event of Default have
occurred and be continuing; and (ii) the representations and warranties of the
Borrower contained in the Amended Credit Agreement, as amended and supplemented
hereby, shall be true on and as of the date of this Amendment (except to the
extent such representation or warranty expressly relates to an earlier date).

15. Execution in Counterparts.  This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
agreement.

16. Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEVADA.

17. Amendment Effective Date.  All references in any Loan Document to the
Amended Credit Agreement on and after the date hereof shall be deemed to refer
to the Amended Credit Agreement as further amended hereby, and the parties
hereto agree that on and





7







after the date hereof, the Amended Credit Agreement, as further amended hereby,
is in full force and effect.




[signatures pages follow]








8







IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date first above
written.




BORROWER:







MEDYTOX SOLUTIONS, INC.







By:

/s/ William G. Forhan

Name:

William Forhan

Title:

Chief Executive Officer










LENDER:




TCA GLOBAL CREDIT MASTER FUND, LP




By:

TCA Global Credit Fund GP, Ltd.

Its:

General Partner







By:

/s/Robert Press

Name:

Robert Press

Title:

Director





































[ signature page 1 of 2 ]





9







CONSENT AND AGREEMENT

The undersigned, referred to in the foregoing amendment no. 2 to the senior
secured revolving credit facility agreement (the “Amendment”) as a guarantor,
hereby consents and agrees to said Amendment and to the payment of the amounts
contemplated therein, documents contemplated thereby and to the provisions
contained therein relating to conditions to be fulfilled and obligations to be
performed by it pursuant to or in connection with said Amendment.




GUARANTORS:







MEDYTOX MEDICAL MARKETING & SALES, INC.







By:

/s/ Seamus Lagan

Name:

Seamus Lagan

Title:

CEO







MEDYTOX DIAGNOSTICS, INC.







By:

/s/ Seamus Lagan

Name:

Seamus Lagan

Title:

CEO




PB LABORATORIES, LLC







By:

/s/ Sharon Hollis

Name:

Sharon Hollis

Title:

CEO

























[ signature page 2 of 2 ]





10







EXHIBIT A













AMENDED AND RESTATED PROMISSORY NOTE



























































11


